DETAILED ACTION
This action is in response to the amendments and remarks received 11/24/2021 in which claims 3, 5-10, 14-15 and 20 have been amended, claims 1-2, 4, 11-13 and 27-29 have been canceled; claims 3, 5-10, 14-26 and 30-36 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not fully persuasive. 
In response to Applicants’ argument that claims 3, 5-10, 14-19 should not be rejected under nonstatutory double patenting over US Patent Application 16/642218 in view of Gojo’218 because it does not specifically mention the claimed resin portion area percentages are present in the 4 specific visual fields as claimed; the Examiner disagrees. US Patent Application 16/642218 discloses the same claimed resin portion area percentages are present in all visual fields, which clearly encompasses the 4 visual fields claimed and thus the double patenting rejection of claims 3-19 is maintained.
Applicants’ arguments with regard to the nonstatutory double patenting rejection of claims 20-26 and 30-36 are persuasive and thus the previous rejection of claims 30-36 is withdrawn.
In regards to Applicants’ argument that the membrane of Taniguchi does not inherently possess the three-dimensional network structure and the total of areas of resin parts having an area of 1 μm2 or less and 10 μm2 or more as claimed; the Examiner disagrees.  Applicants argue that because Taniguchi discloses using a different dual solvent system of di-(ethyl-butyl)-phthalate (DOP), and di-butyl phthalate (DBP), and not the same dual solvent system including non-phthalic solvents bis 2-ethylhexyl adipate (DOA), tributyl acetylcitrate (ATBC) as used by it is common technical knowledge to one of ordinary skill in the art that if the solvents used to prepare a porous membrane are different from each other, the resulting structures of the porous membranes obtained by using the different solvents are also expected to be different from each other” (Remarks dated 11/24/2021).  However this argument is not convincing due to the substantial similarly in the materials and means by which the membrane of Taniguchi is formed and that disclosed in the present inventions Examples 1-3.  Notably:
(1) Taniguchi and JP’461 both discloses using the same specific PVDF polymer product (KF#1000) as used in instant Example 1, 
(2) Taniguchi discloses using 40 wt% PVDF (same wt% as instant Examples 1-3), 23 wt% nanosilica (same wt% as instant Examples 1-3), 30.8 wt% DOP (32.9 wt% nonsolvent used in instant Examples); 6.2 wt% DBP (4.1 wt% poor solvent used in instant Examples), where JP;461 uses “vinylidene fluoride homopolymer : phthalic bis(2-ethylhexyl ester) : dibutyl phthalate : fine silica= 25.0:38.5:7.7:28.8 (mass ratio)” and thus uses wt% similar to those of the instant Examples
(3) the solvents used by Taniguchi and JP’461 are phthalic acid esters, which are specifically disclosed in the instant specification to be suitable solvents for the instant invention (P21/L1-13), 
(4) the solvents used are substantially similar in chemical structure to those noted by applicants; i.e. di-(ethyl-butyl)-phthalate comprises a phthalate with two ethyl-butyl groups linked by acid ester groups, where the bis 2-ethylhexyl adipate used by Applicants has an adipate 
MPEP 2112(V) states that “once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant” and that objective evidence was required to rebut a rejection based on inherency. Applicants have only provided the argument that “it is common technical knowledge to one of ordinary skill in the art that if the solvents used to prepare a porous membrane are different from each other, the resulting structures of the porous membranes obtained by using the different solvents are also expected to be different from each other” (Remarks dated 11/24/2021), which is merely Attorney argument, not objective evidence and is thus not convincing especially when considering the substantially similarities as noted above; “arguments of counsel cannot take the place of evidence in the record” MPEP 2145(I). It is suggested Applicants provide experimental data in an affidavit to show the membrane produced according to the process of Taniguchi does not possess the claimed structure.
In regards to Applicants’ argument that Taniguchi, JP’461 and Gojo are all directed to different problems and would therefore not have been obvious to combine; the Examiner disagrees. MPEP 2141.01(a), states that “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); OR (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)”. Taniguchi, JP’461 and Gojo and Applicants’ invention are all related as to the same field of 
In response to Applicants’ statement that the prior art does not disclose the advantages of the claimed invention shown in the instant disclosure; it is noted that this does not appear to be an argument against the rejections, and thus Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, as the membrane of Taniguchi is seen to inherently possess the claimed structure, it is expected to also possess the same alleged advantageous features.
Claim Interpretation
The term “three dimensional network structure” used in the claims is given it broadest reasonable interpretation because it is not more specifically defined in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5-10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,322,703 B1 (hereinafter “Taniguchi”) in view of  US 2010/0133184 A1 (hereinafter “Gojo”) and alternatively further in view of JP 2012-040461 A (hereinafter “JP’461”, provided with IDS dated 04/15/2020).
Regarding claim 3, 10 and 15 Taniguchi discloses a filtration method comprising: 
(1) a filtration step which comprises passing a to-be-treated liquid (aqueous suspension) containing a to-be-filtered material (suspended solids) through a porous membrane (hollow fiber membrane 14) (C5/L37-C6/L26) to separate a filtrate from the to-be-filtered material; wherein the hollow fiber membrane is composed of a resin including PVDF, i.e. a vinylidene fluoride resin as claimed; 
which then comprises a backwash step (physical wash step); and further (2) the “purifying method of the present invention can employ a step of dosing ozone or the like in addition to the above-mentioned filtration step and physical wash step” (C7/L48-C8/L21) and further is washed with “a sodium hypochlorite solution, a sodium hydroxide solution, an oxalic acid solution and a nitric acid solution until the recoverability was saturated. When the pure water flux amount was measured, it was 98% of the initial value” (Examples 14, as well as Examples 15-17); and is thus seen to have disclose “passing or soaking the porous membrane into a cleaning solution to clean the inside of the porous membrane” as claimed.
With regard to the resin “having a three-dimensional network structure” and that “on an SEM image of a membrane cross-section in the membrane thickness direction perpendicular to an inner surface of the porous membrane, in each region of a total of 4 visual fields with a visual field including the inner surface, a visual field including an outer surface of the membrane, and two visual fields photographed at regular intervals between those visual fields, the total of areas of resin parts having an area of 0.1 μm2 or more and 1 μm2 or less is 70% or more relative to the total area of resin parts, the total of areas of resin parts having an area of more than 1 μm2 and less than 10 μm2 is from 2 to 30% relative to the total area of resin parts, and the total of areas of resin parts having an area of 10 μm2 or more is 15% or less relative to the total area of resin parts”; Taniguchi discloses substantially the same composition and method of making the membrane as disclosed by Applicants including mixing a PVDF resin, with inorganic nanopowder, a first solvent (i.e. a non-solvent) and another solvent (i.e. a good/poor solvent), then forming the hollow fibers in a similar extrusion and extraction/wash process (Taniguchi Examples; instant specification Examples). Since the composition is the same as the composition recited in the claim, it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by Taniguchi inherently has the same properties as the membrane recited in claim 3.  Specifically, it is asserted that it will have a three-dimensional network structure and “on an SEM image of a membrane cross-section in the membrane thickness direction perpendicular to an inner surface of the porous membrane, in each region of a total of 4 visual fields with a visual field including the inner surface, a visual field including an outer surface of the membrane, and two visual fields photographed at regular intervals between those visual fields, the total of areas of resin parts having an area of 0.1 μm2 or more and 1 μm2 or less is 70% or more relative to the total area of resin parts, the total of areas of resin parts having an area of more than 1 μm2 and less than 10 μm2 is from 2 to 30% relative to the total area of resin parts, and the total of areas of resin parts having an area of 10 μm2 or more is 15% or less relative to the total area of resin parts” as claimed. See MPEP 2112.01. 
Taniguchi does not disclose the cleaning solution contains an oxygen-based oxidizing agent  having a standard electrode potential of 1 V or more. 
However, with regard to a membrane cleaning solution, Gojo discloses for membrane a “cleaning agent containing hydrogen peroxide, a heavy metal compound and a hydroxydicarboxylic acid, wherein the hydroxydicarboxylic acid is selected from the group consisting of malic acid, tartaric acid, tartronic acid, citramalic acid, dioxymaleic acid and dioxymalonic acid, while the heavy metal compound is an iron ion” (Abstract), i.e. a Fenton reaction reagent solution [0033] at various concentrations and pHs[0037]-0039] and that “enables simultaneous removal of organic and inorganic fouling substances and has a cleaning effect equal or superior to conventional cleaning methods such as alkali cleaning or acid cleaning”; [0028] and is thus inherently an oxygen-based oxidizing agent  having a standard electrode potential of 1 V or more. 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Taniguchi by using for the membrane cleaning solution the solution disclosed by Gojo because it “enables simultaneous removal of organic and inorganic fouling substances and has a cleaning effect equal or superior to conventional cleaning methods such as alkali cleaning or acid cleaning”; [0028].
Alternatively, with regard to the membrane, JP’461 discloses a similar membrane which also uses substantially the same composition and method of making the membrane as disclosed by Applicants including mixing a PVDF resin, with inorganic nanopowder, a first solvent (i.e. a non-solvent) and another solvent (i.e. a good/poor solvent), then forming the hollow fibers in a similar extrusion and extraction/wash process which is specifically disclosed to have a three dimensional network structure (JP’461 Solution,. Claim 8, [0013]-[0032], Examples; instant specification Examples). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Taniguchi by substituting for the membrane that as disclosed by JP’461because it involves the simple substitution of known PVDF membrane have of similar materials and by similar methods to obtain a predictable result of successful filtration.
Since the composition is the same as the composition recited in the claim, it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by JP’461 inherently has the same properties as the membrane recited in claim 3; i.e. as above with regard to Taniguchi.  See MPEP 2112.01
Regarding claim 5 Taniguchi in view of Gojo (alternatively and JP’461) discloses the filtration method according to claim 3, wherein the porosity (i.e. opening ratio) is from 50-90% (Taniguchi C8/L33-34), and while it is not specifically disclose that the surface porosity is the same, to one of skill in the art at the time of filing it would have been obvious for the surface porosity to be made the same as the bulk/overall porosity for purposes of filtration and because no different surface porosity is disclosed.
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It Taniguchi’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 6-7 Taniguchi in view of Gojo (alternatively and JP’461) discloses the filtration method according to claim 3, wherein the tensile elongation at break of the porous membrane is not disclosed, however, as detailed above in the rejection of claim 3, since the composition is the same as the composition recited in claim 3 and 6-7, it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by Taniguchi in view of Gojo (alternatively and JP’461) inherently has the same properties as the membrane recited in claims 3 and 6-7.  See MPEP 2112.01.
Specifically, it is asserted that the relationship between the tensile elongation at break E0 of the porous membrane (1) and the tensile elongation at break El of the porous membrane after (2) and the relationship between the tensile elongation at break E0 of the porous membrane before (2) and the tensile elongation at break EX of the porous membrane after repeating (2) X times (Xis an integer of 2 to 100) are as claimed.
Regarding claim 8-9 Taniguchi in view of Gojo (alternatively and JP’461) discloses the filtration method according to claim 3, wherein the pure water flux amount was measured, it was 98% of the initial value” i.e. after clearing (Gojo Examples 14, as well as Examples 15-17); further, as detailed above in the rejection of claim 3, since the composition is the same as the composition recited in claim 3 and 8-9, it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by Taniguchi in view of Gojo (alternatively and JP’461) inherently has the same properties as the membrane recited in claims 3 and 8-9.  See MPEP 2112.01. 

Regarding claim 14 Taniguchi in view of Gojo (alternatively and JP’461) discloses the filtration method according to claim 3, wherein the to-be-treated liquid may be seawater (Taniguchi C2/L9-12). 
Regarding claim 16-17 Taniguchi in view of Gojo (alternatively and JP’461) discloses the filtration method according to claim 15, wherein the aqueous Fenton reaction reagent solution contains 1x10-1 to 3 mol/L H2O2, but no upper limit, and a pH from 2-3 Gojo [0038]-[0039] and 0.0008 mol/L (0.044 g/L) ferric chloride (i.e. equivalent to iron(II) ion concentration) (Examples, Table 1), and all are disclosed to effect the cleaning properties of the solution, and thus are result effective variables, because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate concentration of iron(II) ion, and oxygen-based oxidizing agent, including those within the scope of the present claims, so as to produce desired cleaning properties.
Regarding claim 18-19 Taniguchi in view of Gojo (alternatively and JP’461) discloses the filtration method according to claim 15, wherein the pH of the aqueous Fenton reaction reagent solution is adjusted with an organic acid including malic and tartaric acids; Gojo [0037], [0039]. 

Claims 20-26 and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,322,703 B1 (hereinafter “Taniguchi”) in view of  US 2010/0133184 A1 (hereinafter “Gojo”) and US 4,879,041 (hereinafter “Kurokawa”) and alternatively further in view of JP 2012-040461 A (hereinafter “JP’461”, provided with IDS dated 04/15/2020).
Regarding claim 20, 26 and 31 Taniguchi discloses a method for operating a filtration system, comprising 
 (1) a filtration step which comprises passing a to-be-treated liquid (aqueous suspension) containing a to-be-filtered material (suspended solids) through a porous UF or MF membrane (hollow fiber membrane 14) (C5/L37-C6/L26, C8/L22-38) to separate a filtrate from the to-be-filtered material; wherein the hollow fiber membrane is composed of a resin including PVDF, i.e. a vinylidene fluoride resin as claimed;
which then comprises a backwash step (physical wash step); and further (3) the “purifying method of the present invention can employ a step of dosing ozone or the like in addition to the above-mentioned filtration step and physical wash step” (C7/L48-C8/L21) and further is washed with “a sodium hypochlorite solution, a sodium hydroxide solution, an oxalic acid solution and a nitric acid solution until the recoverability was saturated. When the pure water flux amount was measured, it was 98% of the initial value” (Examples 14, as well as Examples 15-17); and is thus seen to have disclose “passing or soaking the porous membrane into a cleaning solution to clean the inside of the porous membrane” as claimed.
With regard to the resin “having a three-dimensional network structure” and that “on an SEM image of a membrane cross-section in the membrane thickness direction perpendicular to an inner surface of the porous membrane, in each region of a total of 4 visual fields with a visual field including the inner surface, a visual field including an outer surface of the membrane, and two visual fields photographed at regular intervals between those visual fields, the total of areas of resin parts having an area of 0.1 μm2 or more and 1 μm2 or less is 70% or more relative to the total area of resin parts, the total of areas of resin parts having an area of more than 1 μm2 and less than 10 μm2 is from 2 to 30% relative to the total area of resin part”; Taniguchi discloses substantially the same composition and method of making the membrane as disclosed by Applicants including mixing a PVDF resin, with inorganic nanopowder, a first solvent (i.e. a non-solvent) and another solvent (i.e. a good/poor solvent), then forming the hollow fibers in a similar extrusion and extraction/wash process (Taniguchi Examples; instant specification Examples). Since the composition is the same as the composition recited in the claim, it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by Taniguchi inherently has the same properties as the membrane recited in claim 3.  Specifically, it is asserted that it will have a three-dimensional network structure and on an SEM image of a membrane cross-section in the membrane thickness direction perpendicular to an inner surface of the porous membrane, in each region of a total of 4 visual fields with a visual field including the inner surface, a visual field including an outer surface of the membrane, and two visual fields photographed at regular intervals between those visual fields, the total of areas of resin parts having an area of 0.1 μm2 or more and 1 μm2 or less is 70% or more relative to the total area of resin parts, the total of areas of resin parts having an area of more than 1 μm2 and less than 10 μm2 is from 2 to 30% relative to the total area of resin part as claimed. See MPEP 2112.01.
With regard to (4) rinsing the cleaning solution remaining inside the porous membrane by using 10 L of a rinse water per the membrane area of 1 m2 of the porous membrane until the concentration of the oxygen-based oxidizing agent in the filtrate a-t the time of resuming the filtration step after the rinsing step is 1 mg/L or less. It is disclosed that the membrane is rinsed a total of ten times with hot water after treatment in sodium hydroxide solution (Example 1), and while it is not specifically disclosed that it is rinsed with the claimed volume of water until a specific concertation of the filtrate, it is clear and obvious that the amount of rinsing and the amount of cleaning chemical left in the filter after the rinse are result effective variables, because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate rinsing water volume and extent of rising, including those within the scope of the present claims, so as to produce desired cleanliness of the filter.
Taniguchi does not disclose the system comprises a reverse osmosis (RO) unit or (2) purifying the obtained filtrate using the RO unit; the cleaning solution contains an oxygen-based oxidizing agent  having a standard electrode potential of 1.8 V or more. 
However, with regard to a membrane cleaning solution, Gojo discloses for membrane a “cleaning agent containing hydrogen peroxide, a heavy metal compound and a hydroxydicarboxylic acid, wherein the hydroxydicarboxylic acid is selected from the group con sisting of malic acid, tartaric acid, tartronic acid, citramalic acid, dioxymaleic acid and dioxymalonic acid, while the heavy metal compound is an iron ion” (Abstract), i.e. a Fenton reaction reagent solution [0033] at various concentrations and pHs[0037]-0039] and that “enables simultaneous removal of organic and inorganic fouling substances and has a cleaning effect equal or superior to conventional cleaning methods such as alkali cleaning or acid 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Taniguchi by using for the membrane cleaning solution the solution disclosed by Gojo because it “enables simultaneous removal of organic and inorganic fouling substances and has a cleaning effect equal or superior to conventional cleaning methods such as alkali cleaning or acid cleaning”; [0028].
With regard to an RO unit, Kurokawa discloses it is known to use a microfiltration filter as a pre-filter for a reverse osmosis membrane to produce purified water C1/L35-46.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Taniguchi by including a reverse osmosis unit to treat the filtrate from the disclosed microfiltration hollow fiber membrane as disclosed by Kurokawa because the RO system removes “the major part of soluble organic components and 90 to 99% of the inorganic salts present in the raw water” and thus produces more pure water.
Alternatively, with regard to the membrane, JP’461 discloses a similar membrane which also uses substantially the same composition and method of making the membrane as disclosed by Applicants including mixing a PVDF resin, with inorganic nanopowder, a first solvent (i.e. a non-solvent) and another solvent (i.e. a good/poor solvent), then forming the hollow fibers in a similar extrusion and extraction/wash process which is specifically disclosed to have a three dimensional network structure (JP’461 Solution,. Claim 8, [0013]-[0032], Examples; instant specification Examples). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Taniguchi by substituting for the membrane that as JP’461because it involves the simple substitution of known PVDF membrane have of similar materials and by similar methods to obtain a predictable result of successful filtration.
Since the composition is the same as the composition recited in the claim, it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by JP’461 inherently has the same properties as the membrane recited in claims 3; as above with regard to Taniguchi.  See MPEP 2112.01
Regarding claim 21 Taniguchi in view of Gojo and Kurokawa (alternatively and JP’461) discloses the operation method of a filtration system according to claim 20, wherein the porosity (i.e. opening ratio) is from 50-90% (Taniguchi C8/L33-34), and while it is not specifically disclose that the surface porosity is the same, to one of skill in the art at the time of filing it would have been obvious for the surface porosity to be made the same as the bulk/overall porosity for purposes of filtration and because no different surface porosity is disclosed.
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Taniguchi’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 22-23 Taniguchi in view of Gojo and Kurokawa (alternatively and JP’461) discloses the filtration method according to claim 20, wherein the tensile elongation at break of the porous membrane is not disclosed, however, as detailed above in the rejection of claim 20, since the composition is the same as the composition recited in claim 20 and 22-23, it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane Taniguchi in view of Gojo and Kurokawa (alternatively and JP’461) inherently has the same properties as the membrane recited in claims 20 and 22-23.  See MPEP 2112.01.
Specifically, it is asserted that the relationship between the tensile elongation at break E0 of the porous membrane before (3) and the tensile elongation at break El of the porous membrane after (3) and the relationship between the tensile elongation at break E0 of the porous membrane before (3) and the tensile elongation at break EX of the porous membrane after repeating (3) X times (Xis an integer of 2 to 100) are as claimed.
Regarding claim 24-25 Taniguchi in view of Gojo and Kurokawa (alternatively and JP’461) discloses the filtration method according to claim 20, wherein the pure water flux amount was measured, it was 98% of the initial value” i.e. after clearing (Gojo Examples 14, as well as Examples 15-17); further, as detailed above in the rejection of claim 20, since the composition is the same as the composition recited in claim 20 and 24-25, it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by Taniguchi in view of Gojo and Kurokawa (alternatively and JP’461) inherently has the same properties as the membrane recited in claims 20 and 24-25.  See MPEP 2112.01. 
Specifically, it is asserted that the relationship between the tensile elongation at break E0 of the porous membrane before (1) and the tensile elongation at break EX of the porous membrane after repeating (3) X times (Xis an integer of 2 to I 00) and the relationship between the flux LO of the porous membrane before (1) and the flux LI of the porous membrane after (3) are as claimed.
Regarding claim 30 Taniguchi in view of Gojo and Kurokawa (alternatively and JP’461) discloses the operation method of a filtration system according to claim 20, wherein the to-be-treated liquid may be seawater (Taniguchi C2/L9-12). 
Regarding claim 32-33 Taniguchi in view of Gojo and Kurokawa (alternatively and JP’461) discloses the operation method of a filtration system according to claim 31, wherein the aqueous Fenton reaction reagent solution contains 1x10-1 to 3 mol/L H2O2, but no upper limit, and a pH from 2-3 Gojo [0038]-[0039] and 0.0008 mol/L (0.044 g/L) ferric chloride (i.e. equivalent to iron(II) ion concentration) (Examples, Table 1), and all are disclosed to effect the cleaning properties of the solution, and thus are result effective variables, because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate concentration of iron(II) ion, and oxygen-based oxidizing agent, including those within the scope of the present claims, so as to produce desired cleaning properties.
Regarding claim 34-35 Taniguchi in view of Gojo and Kurokawa (alternatively and JP’461) discloses the operation method of a filtration system according to claim 31, wherein the pH of the aqueous Fenton reaction reagent solution is adjusted with an organic acid including malic and tartaric acids; Gojo [0037], [0039].
Regarding claim 36 Taniguchi in view of Gojo and Kurokawa (alternatively and JP’461) discloses the operation method of a filtration system according to claim 20, further comprising repeating (1) through (4) at least once (see Example 15).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 3, 5-10 and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-9 and 13-14 of U.S. Patent Application No. 16/642218 in view of Gojo. ‘218 discloses substantially the same claims but discloses a different cleaning solution, however Gojo discloses the cleaning solution as claimed (as detailed in the rejections above).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773